464 F.2d 1033
Frank James DENNSON, Plaintiff-Appellant,v.J. F. TOMKINS et al., Defendants-Appellees.
No. 27875.
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

Frank James Dennson, pro se.
Earl Faircloth, Atty. Gen. of Fla., Raymond L. Marky, Asst. Atty. Gen., Tallahassee, Fla., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Frank James Dennson, an inmate of the maximum security section of the Florida State Prison at Raiford, filed a civil rights complaint seeking injunctive relief against asserted deprivations of Federal constitutional rights resulting from his confinement in administrative segregation apart from the general prison population.  We vacate the District Court's order summarily dismissing the complaint and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir., 1972, 461 F.2d 1080, and companion cases.1


2
Vacated and remanded.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir., 1969, 412 F.2d 981